United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1036
                                    ___________

Peggy Ryan,                              *
                                         *
              Appellant,                 *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Trans World Airlines, Inc.,              *
                                         *     [UNPUBLISHED]
              Appellee.                  *
                                    ___________

                           Submitted: May 17, 2000
                               Filed: May 26, 2000
                                   ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Peggy Ryan appeals the District Court’s1grant of judgment as a matter of law to
Trans World Airlines, Inc. after a jury failed to reach a verdict in her retaliation and
failure-to-promote employment action. After de novo review, see Bailey v. Runyon,
167 F.3d 466, 468 (8th Cir. 1999), we conclude the District Court’s judgment was
proper. Ryan failed to show she was qualified for the position to which she sought to
be promoted, see McCullough v. Real Foods, Inc., 140 F.3d 1123, 1126 (8th Cir. 1998)


      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
(elements of prima facie failure-to-promote case), and failed to establish a connection
between her protected activity and the investigation that led to her termination, see
Smith v. Riceland Foods, Inc., 151 F.3d 813, 818 (8th Cir. 1998). We reject her added
arguments on appeal as meritless. See 8th Cir. Rule 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS EIGHTH CIRCUIT.




                                          -2-